Citation Nr: 0205123	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  00-02 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Norman R. Zamboni, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The appellant had service in the Army National Guard, 
including active duty training from February 12 to April 1, 
1976.

In May 1982, the Board of Veterans' Appeals (Board) denied 
the appellant's appeal for service connection for 
schizophrenia.  In 1988, he submitted an application to 
reopen the claim for service connection for schizophrenia.  A 
September 1988 RO rating decision determined that there was 
no new and material evidence to reopen the claim.  The 
appellant was notified of this latter determination in 
September 1988 and he did not appeal.

In 1999, the appellant submitted another application to 
reopen the claim for service connection for schizophrenia.  
This appeal comes to the Board from a September 1999 RO 
rating decision that determined there was no new and material 
evidence to reopen the claim.  In a March 2001 decision, the 
Board denied the application to reopen the claim for service 
connection for schizophrenia.

The appellant then appealed the March 2001 Board decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  He also appointed Norman R. Zamboni, Attorney at 
Law, to represent him before the Court.  In a May 2001 order, 
the Court granted a May 2001 motion from the counsel for the 
VA Secretary to vacate and remand the March 2001 Board 
decision for consideration of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West Supp. 2001).  The case was 
thereafter returned to the Board.

In an October 2001 letter, the Board asked the attorney 
whether he would represent the appellant before VA and to 
verify such authorization.  The attorney was also notified of 
the appellant's right to submit additional argument and/or 
evidence with regard to the application to reopen the claim 
for service connection for schizophrenia.  In December 2001, 
the attorney submitted documents showing his appointment to 
represent the appellant before VA with regard to his claim 
for service connection for schizophrenia.

In 2002, the attorney submitted additional arguments and 
medical evidence.  He also notified the Board that the 
appellant waived his right to initial consideration of this 
evidence by the RO and waived his right to a further remand 
of the case to the RO solely for the purpose of application 
of the provisions of the VCAA.


FINDINGS OF FACT

1.  By an unappealed September 1988 RO rating decision, it 
was determined that no new and material evidence had been 
submitted to reopen a claim for service connection for 
schizophrenia.

2.  Evidence received subsequent to the September 1988 RO 
rating decision is of such significance that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for schizophrenia.

3.  The appellant's current psychiatric disability preexisted 
his entry into service as demonstrated by medical reports of 
his treatment prior to service and in service.

4.  The preservice psychiatric disability increased in 
severity during active duty for training.


CONCLUSIONS OF LAW

1.  The unappealed September 1988 RO rating decision, 
determining that there was no new and material evidence to 
reopen the claim for service connection for schizophrenia, is 
final.  38 U.S.C.A. § 7105, formerly 4005 (West 1991); 
38 C.F.R. §§ 20.302, 20.1103 (2001).

2.  New and material evidence has been submitted to reopen 
the claim for service connection for schizophrenia.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a), 
effective prior to August 29, 2001(66 Fed. Reg. 45,630 (Aug. 
29, 2001).

3.  Paranoid schizophrenia was aggravated by active duty for 
training.  38 U.S.C.A. §§ 101(24), 1131, 1153 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.306 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA redefined VA's duty to assist a claimant in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
appellant's application to reopen a claim for service 
connection for schizophrenia.

The provisions of the VCAA do not require VA to assist a 
claimant in the development of evidence to reopen a 
disallowed claim unless new and material evidence has been 
received, as provided by 38 U.S.C.A. § 5108.  38 U.S.C.A. 
§ 5103A(g).  However, neither do those provisions prohibit VA 
from providing some assistance to a claimant in the 
development of new and material evidence to reopen a 
previously denied claim.  The above-noted amended VA 
regulations provide for some assistance to a claimant in the 
development of evidence to reopen a previously finally denied 
claim, provided the claimant has submitted sufficient 
information to identify and locate the records.  66 Fed. Reg. 
45,630-45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(1), (2), and (3).  Those regulatory revisions 
apply to claims filed on or after August 29, 2001, and do not 
apply to the appellant's claim being discussed in this 
decision.

In this case, the Board finds that some assistance to the 
appellant in the development of evidence to reopen his 
finally disallowed claim for service connection for 
schizophrenia is warranted provided such development would 
serve a useful purpose.  The appellant has been provided with 
a statement of the case and supplemental statement of the 
case that discuss the pertinent evidence, and the laws and 
regulations related to his claim, and essentially notify him 
of the evidence needed to prevail on the claim.  He was 
provided with medical examinations in the processing of his 
prior claim for service connection for schizophrenia.  There 
is correspondence from the attorney to the effect that the 
appellant waives any right that he may have to have a further 
remand of the case to the RO solely to fulfill the 
requirements of the VCAA, and essentially notifies VA that 
there is no other relevant evidence to submit with regard to 
the claim for service connection for schizophrenia and that a 
remand to the RO for further development of evidence would 
serve no useful purpose.  

Under the circumstances, the Board finds that the appellant 
has been provided with adequate notice of the evidence needed 
to successfully prove his claim and that there is no 
prejudice to him by appellate consideration of the claim at 
this time without a prior remand of the case to the RO for 
providing additional assistance to him in the development of 
his application to reopen the claim for service connection 
for schizophrenia.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
extensive record on appeal demonstrates the futility of any 
further evidentiary development and that there is no 
reasonable possibility that further assistance would aid him 
in substantiating his claim.  Hence, no further assistance to 
the appellant is required to fulfill any VA duty to assist 
him in the development of the application to reopen the claim 
for service connection for schizophrenia.  Smith v. Gober, 14 
Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

For the purpose of this claim, the appellant is not a 
"veteran" because he served on active duty for training 
only, 38 C.F.R. §§ 3.1(d), 3.6 (2001), and is not entitled to 
the presumption of soundness at enlistment, 38 U.S.C.A. 
§§ 1111, 1131, 1137 (West 1991), or the presumption of 
service incurrence of certain chronic diseases, 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991).  See Paulson v. Brown, 
7 Vet. App. 466 (1995).  By virtue of the grant of service 
connection, he becomes a "veteran."

When a claim is based on a period of active duty for 
training, there must be evidence that the individual 
concerned died or became disabled during the period of active 
duty for training as a result of a disease or injury incurred 
or aggravated in the line of duty.  See 38 U.S.C. §§ 101(2), 
101(24), 1110; Mercado-Martinez v. West, 11 Vet. App. 415 
(1998).  In the absence of such evidence, the period of 
active duty for training would not qualify as "active 
military, naval, or air service" and the claimant would not 
achieve veteran status for purposes of that claim.  Harris v. 
West, 13 Vet. App. 509 (2000).  

Pursuant to 38 U.S.C. §§ 1110 and 1131, service-connected 
disability compensation may only be paid to a "veteran."  
The term "veteran" is defined in 38 U.S.C. § 101(2) as a 
person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable."  Section 101(24) 
defines the term "active, military, naval, or air service" 
as including "active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty, and any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in line of duty." (Emphasis 
added.)  Thus, in the case of inactive duty training, only an 
"injury," not a "disease," incurred or aggravated in line 
of duty can be the basis of eligibility for disability 
compensation.  VAOPGCPREC 8-2001.

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a),(b) (2001).  An appellant seeking 
service connection by aggravation is not entitled to 
presumption of aggravation in service, where there was 
temporary worsening of symptoms, but the condition itself did 
not worsen.  Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).

The September 1988 RO rating decision determined there was no 
new and material evidence to reopen the claim for service 
connection for schizophrenia.  The appellant was notified of 
the decision and he did not appeal.  An unappealed decision 
is final with the exception that a claimant may later reopen 
the claim if new and material evidence is submitted.   38 
U.S.C.A. §§ 5108, 7105, previously 4005 (West 1991); 
38 C.F.R. §§ 20.302, 20.1103 (2001).  The question now 
presented is whether new and material evidence has been 
submitted since the unappealed September 1988 RO rating 
decision to permit reopening of the claim.  38 
C.F.R. 3.156(a), effective prior to August 29, 2001; Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  For evidence to be deemed 
new, it must not be cumulative or redundant; to be material, 
it must bear directly and substantially upon the specific 
matter under consideration (here, whether it shows the 
appellant's preservice schizophrenia was aggravated by active 
service).  A determination by VA that information constitutes 
"new and material evidence" means that the new information 
is significant enough, either by itself or in connection with 
evidence already of record, that it must be considered in 
order to fairly decide the merits of a claim.  Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

The provisions of 38 C.F.R. § 3.156(a) were revised, 
effective August 29, 2001.  The revised regulations require 
that evidence raise a reasonable possibility of 
substantiating the claim in order to be considered new and 
material, and define material evidence as evidence, that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  These regulatory revisions apply to claims filed 
on or after August 29, 2001, and therefore, do not apply to 
the appellant's claim filed in 1999.

The evidence of record at the time of the September 1988 RO 
rating decision, determining that there was no new and 
material evidence to reopen the claim for service connection 
for schizophrenia, consisted of statements and testimony from 
the appellant, as well as the testimony of an acquaintance of 
the appellant, to the effect that the appellant had 
schizophrenia due to incidents of service.  The evidence then 
of record also included service documents, including service 
medical records, and private medical records that showed the 
appellant had schizophrenia prior to entry into service and 
that did not show this disability was aggravated by active 
service.

Since the September 1988 RO rating decision, various evidence 
has been submitted, including statements and testimony from 
the appellant to the effect that he had schizophrenia prior 
to entry into service and that it was aggravated by active 
service; duplicate service documents, including medical 
records; and a statement from CenterPoint Human Services and 
private medical reports to the effect that the appellant 
continues to have schizophrenia.  The private medical reports 
include reports dated in June and October 2001 from the 
appellant's treating psychiatrist noting that the relevant 
medical records of the appellant's treatment since 1974 were 
reviewed.  The psychiatrist, based on the review of those 
records and her treatment of the appellant, concluded that he 
had paranoid schizophrenia that existed prior to service and 
that increased in severity during active service.  This 
evidence indicates that the appellant's preservice 
psychiatric condition worsened in active service and makes it 
more likely that his claim for service connection for such a 
condition is plausible.  This evidence by itself contributes 
a more complete picture to the appellant's claim and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
schizophrenia.  Hodge, 155 F. 3d 1356.  Hence, the Board 
finds that new and material evidence has been submitted to 
reopen the claim for service connection for schizophrenia.  
38 C.F.R. § 3.156(a).

Since the Board has held that the claim for service 
connection for schizophrenia is reopened, the entire 
evidentiary record must be considered.  The Board finds that 
there is no prejudice to the appellant in its review of this 
issue prior to initial consideration of it by the RO because 
the requested benefit is granted.  Bernard, 4 Vet. App. 384.

The evidence submitted to substantiate the appellant's claim 
for service connection for schizophrenia is noted above.  The 
more salient evidence will be discussed below.

A private medical report shows that the appellant was 
hospitalized from December 1974 to January 1975.  The report 
notes that the appellant was admitted on the commitment from 
another private medical facility.  He had been traveling with 
some friends and they had been smoking grass and taking 
amphetamines and LSD (lysergide), although the appellant 
denied using any of the latter, but he was not sure whether 
his girlfriend had slipped any in his drink.  On admission, 
the appellant looked rather apprehensive, suspicious, and 
perplexed.  Hallmark of thinking was loosening of 
association, amounting at times to thought block.  He was 
expressing paranoid ideation, believing that people were out 
to get him for no reason obvious that he could think of.  He 
was treated with medication and made a dramatic and steady 
progress.  The diagnosis was psychotic illness, probably drug 
induced.  

Service medical records show that the appellant underwent a 
medical examination in December 1975 for enlistment in the 
Army National Guard.  Psychiatric problems were not noted on 
the report of that examination.  A medical board report dated 
in March 1976 shows that he was found unfit for active 
service due to chronic schizophrenia that was severe and 
manifested by loose associations and inappropriate affect.  
It was concluded that this condition had existed prior to 
entry into service and had not been aggravated by active 
service.  Service documents show that he was transferred to a 
VA medical facility for additional psychiatric treatment in 
March 1976 and that he was at that VA facility when separated 
from active service.

A summary of the appellant's VA hospitalization from March to 
July 1976 reveals that he was admitted on transfer from a 
service department hospital.  At the time of admission, he 
was unable to give any understandable history.  The 
assessment at that time was that he was floridly psychotic 
and he was given a working diagnosis of paranoid 
schizophrenia and continued on Thorazine that he was on at 
the time of arrival.  The Thorazine was discontinued on April 
8 in favor of Moban, and Artane was added to his drug 
regimen.  The appellant improved on this medication and by 
mid April wanted to leave the hospital.  During this time his 
wife and mother visited him and marital conflicts arose.  
There was much ambivalence in the attitude of both parties in 
marriage, but nothing was settled at that time.  Moban was 
increased, but the appellant was still showing loose 
associations.  Following a meeting with the wife and the 
mother, he regressed.  During this time Moban was 
discontinued and a trial of Haldol was begun, but he was 
still actively psychotic.  An increase of Haldol brought no 
change in his condition.  Extrapyramidal symptoms were being 
treated at this time with Artane.  The dosage of Haldol was 
decreased and electroshock treatment was instituted.  Seven 
treatments were given.  He improved, but became depressed 
over family conflicts.  Stelazine was started and he 
gradually improved.  The diagnoses were paranoid 
schizophrenia, and marital and family conflict.

Private medical reports show that the appellant was treated 
in the 1970's, 1980's, and 1990's for psychiatric problems.  
A report of his treatment in August 1983 notes that he was 
first seen for psychiatric problems in December 1974, 
suffering from an acute schizophrenic episode, threatening 
suicide, apparently having brief employment at a number of 
jobs at that time, as well as some social withdrawal.  He was 
then apparently admitted to a private hospital where he was 
given medication and electric shock treatments, and then 
followed at this facility through late 1975.  He was married 
in February 1976 for one week and then he joined the National 
Guard where he became psychotic within 4 weeks and was 
ultimately sent to a VA hospital.  He was currently oriented 
in 3 spheres and judgment appeared basically intact.  His 
affect was described as depressed for the past one year, but 
he did not look particularly so at this evaluation.  He 
described sleep and appetite disturbance for the past one 
year.  He described hearing the voice of his mother calling 
him, but this appeared relatively recent and rather benign.  
He denied visual hallucinations or delusions.  Speech was 
relevant and coherent.  The Axis I diagnoses were 
undifferentiated type schizophrenia, chronic; and recurrent 
major depression.  The Axis II diagnosis was avoidance 
personality disorder.  

The appellant testified at a  hearing in April 2000.  His 
testimony was to the effect that he had a preservice 
psychiatric condition that was aggravated by the rigors of 
military service.

Private medical reports dated in June and October 2001 note 
that the signatory, a psychiatrist, had been treating the 
appellant since 1989 for chronic schizophrenia, residual 
type, and that she had records of his treatment since 1974.  
It was noted that the records indicated the appellant was 
first evaluated at a private medical facility in December 
1974 and reported to be experiencing auditory hallucinations 
and delusions.  He was diagnosed with acute schizophrenic 
reaction and hospitalized for approximately one week.  When 
he failed to respond to high doses of anti-psychotic 
medication, he was transferred to a private hospital in 
December 1974.  It was noted that he stayed there for about 
one month and was then followed at the original private 
medical facility for approximately 3 months.  The records 
indicate that he became floridly psychotic while hospitalized 
at the Army base hospital for approximately one week, and 
that he was later admitted to a VA hospital in March 1976.  
He was described as being confused, suspicious, having a flat 
affect, loose associations, ambivalence, and auditory 
hallucinations.  He was treated with psychotropic medications 
with little improvement and then given a course of electro-
convulsive treatments (7) that brought about a stabilization 
in his psychosis, and he was discharged from the VA hospital 
in July 1976.  The discharge diagnosis was paranoid 
schizophrenia.  It was noted that since the appellant's 
separation from service, he continued to have multiple 
episodes of psychosis requiring hospitalization.  Some of the 
episodes were precipitated by non-compliance with medications 
and also episodic alcohol and cannabis abuse.  It was noted 
that the appellant gave a history of stress in basic training 
that brought about a return of psychotic symptoms.  It was 
the opinion of the psychiatrist that any stressful situation, 
particularly the tremendous demands that are placed on 
individuals in the military during basic training could bring 
about a relapse in individuals who suffered from mental 
disorders.  It was her opinion that the stress and demands of 
military training aggravated the appellant's psychiatric 
disorder, paranoid schizophrenia, and also increased the 
severity of that disorder.  

The medical reports of the appellant's preservice treatment 
and the clinical findings noted in the service medical 
reports show that the appellant's current psychiatric 
condition, paranoid schizophrenia, preexisted his entry into 
service.  The question now for the Board to decide is whether 
the preservice paranoid schizophrenia was aggravated by 
active service.

The opinion of the appellant's treating psychiatrist in 
reports dated in June and October 2001 is to the effect that 
the appellant's paranoid schizophrenia increased in service 
due to the stress and demands of military training.  While 
the Medical Board report dated in March 1976 notes that the 
appellant's preservice psychiatric disability was not 
aggravated by active service, that conclusion is not 
supported by the medical evidence of his treatment at that 
time.  Those medical records reveal that he was separated 
from service while hospitalized at a VA medical facility for 
treatment of his psychiatric disability.  The report of his 
VA hospitalization from March to July 1976 reveals that he 
was floridly psychotic and treated with psychotropic 
medications, and that he remained actively psychotic until 
treated with 7 electroshock treatments.  The private medical 
report of his treatment in August 1983 indicates a history of 
electroshock treatments prior to entry into service while 
hospitalized at a private medical facility, but the private 
medical report of his hospitalization from December 1974 to 
January 1975 does not show that he received such treatment.  
The VA report of his hospitalization from March to July 1976 
reveals that he had family problems, but the clinical 
findings in that report do not indicate that those problems 
made him psychotic.

After consideration of all the evidence, including the 
testimony of the appellant, the Board finds that it supports 
the opinion of his treating psychiatrist in the June and 
October 2001 reports that the preservice paranoid 
schizophrenia increased in severity during active service due 
to the stress of military training.  As noted in the previous 
paragraph, the Medical Board report dated in March 1976 that 
concluded the appellant's preservice psychiatric condition 
was not aggravated by active service is not supported by the 
medical evidence of his treatment at that time.  The report 
of his VA hospitalization from March to July 1976 shows that 
he was floridly psychotic and needed treatment with 
psychotropic medications, and that he remained actively 
psychotic until treated with 7 electroshock treatments, 
indicating the severity of the appellant's psychiatric 
condition at that time of his separation from active duty for 
training that required his transfer to a VA medical facility 
for continued treatment.  Hence, the Board finds that the 
evidence shows that the appellant's preservice psychiatric 
disability increased in severity while in service.  Under the 
circumstances, service connection is warranted for the 
paranoid schizophrenia based on aggravation in service.



ORDER

Service connection for paranoid schizophrenia is granted.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

